Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 23-27 are pending and examined herein. 

Response to Arguments
Applicant’s arguments in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered. The arguments are directed toward the amended claim language and are therefore addressed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Anderson US 2780596.
Regarding claim 1, Fortescue discloses a nuclear fuel assembly for a nuclear reactor core (Col 1 ln 10-11 “fuel elements for nuclear reactors” and Fig. 1-3), comprising:  	at least one fuel cartridge (Fig. 3: 11) comprising:   		a lattice structure (13, 15, 17, 19) including an outer wall (19) defining an interior volume (as shown in Fig. 1, vertical side faces 19 define an internal volume);  		at least one flow channel (23) extending through the interior volume of the lattice structure (claim 1 “plurality of coolant holes which are arranged in a triangular array and which extend axially completely therethrough from end face to end face”);  		at least one lattice site (Col 2 ln 62-63 “ fuel chambers 21 are formed by drilling holes from the top end face 15”)  disposed in the interior (holes 21 are in the interior of 15) of the lattice structure (15); and  		at least one fuel compact disposed within a corresponding one of the at least one lattice site (Col 3 ln 54-55 “each of the fuel chambers 21 is filled with nuclear fuel material 25” and Col 3 ln 1-2 “nuclear fuel material 25 may be employed, as for example fuel compacts”),  	wherein a cross-sectional shape of the at least one fuel compact is the same as a cross-sectional shape of the corresponding one of the at least one lattice site (it appears, as shown in figure 4, that the cross-section shape of 25 is the same as the cross-sectional shape of 21). Fortescue does not disclose a non-circular horizontal cross-sectional shape of the at least one fuel compact.
Anderson teaches a nuclear fuel assembly for a nuclear reactor (Fig. 2) comprising a fuel compact (Fig. 4: 7) and a lattice structure (1; col 3 ln 13-16 “The basic structural elements or prisms 6 are stacked side against side, and end against end, to form the permanent skeleton structure of the active portion”), wherein a horizontal cross-sectional shape of the at least one fuel compact is non-circular and is the same as a horizontal cross-sectional shape of the corresponding one of the at least one lattice site (see Fig. 2, 4; col 4 ln 3-6 “The fuel elements 7 each comprise an outer hollow open-ended frame 11 having the same cross-sectional shape as the prism 6, that is, hexagonal in the example illustrated”). It would have been obvious to modify Fortescue with the hexagonal cross-sectional shape of Anderson as it produces no unexpected results. Such a modification would have involved a mere change in shape of a component which is generally recognized as being within the level of ordinary skill in the art.
Claims 2-4, 6-7, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Anderson US 2780596 and further in view of Venneri US Pub 20170040069
Regarding claim 2, the above-described combination teaches all the elements of the parent claim.  Fortescue further discloses the at least one flow channel of the lattice structure comprises a plurality of flow channels (Col 2 In 61 "a plurality of coolant holes 23"), the at least one lattice site of the lattice structure comprises a plurality of lattice sites (Col 2 In 61 "plurality of fuel chambers 21"), and the at least one fuel compact comprises a plurality of fuel compacts (Fig. 4: plurality of fuel material 25). In this combination, Anderson further teaches each fuel compact includes: a fuel compact cladding tube (11) defining an interior volume (see Fig. 4), a plurality of fuel plates (14), each fuel plate including a fissionable fuel (col 3 ln 65-66) and wherein the plurality of fuel plates is disposed within the interior volume of the fuel compact cladding tube (See Fig. 4), and the horizontal cross-sectional shape of the fuel compact is defined by the fuel compact cladding tube (see Fig. 4; 11 defines the cross-sectional shape of the fuel compact). Anderson teaches fuel plates but does not explicitly teach fuel pins.
Venneri, however, does and teaches: each fuel compact (Fig. 4 30) including: a fuel compact cladding tube (35) defining an interior volume ([0076] "fuel elements 10 may be enclosed in metallic cladding tube 35") and a plurality of fuel pins (10), each fuel pin (10) including a pin cladding tube (as best shown in Fig. 1, fuel 20 and matrix 15 are enveloped in an unlabeled cladding tube and [0047]) defining an interior volume ([0052]), and fissionable fuel (Fig. 1: 25 and [0053] "fuel kernel 25 may comprise fissile and/or fertile materials") disposed within the interior volume of the pin cladding tube ([0052] "a fuel kernel and one or more layers of isotropic materials surrounding the fuel kernel"), wherein the plurality of fuel pins (10) is disposed within the interior volume of the fuel compact cladding tube ([0076] and 35 encloses 10). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to utilize the fuel pin structure of Venneri within the apparatus of Fortescue for the predictable advantage of enhanced thermal conductivity and irradiation stability, as well as added barrier to fission product transport ([0076] and [0042]). This is further motivated by Fortescue which disclose any suitable type of nuclear fuel material may be employed (Col 3 In 1-2) and the nuclear fuel material employed should have good retention of fission products (Col 2 In 70-71).
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Venneri further teaches wherein the fissionable fuel in the plurality of fuel pins is one of a fuel pellet ([0022] "nuclear fuel pellets") and a plurality of fuel kernels ([0052] "fuel particle comprising a fuel kernel"). One of ordinary skill in the art would have found it obvious to modify Fortescue with the fissionable fuel of Venneri for the predictable advantage of higher fission product retention at higher temperatures and burn ups ([0006]).
Claim 4 recites the limitation "prior to a swaging process that results in the cross-sectional shape of the fuel compact" which is not being interpreted as a structural or patentable limitation. It appears to be an optional process that is not actively claimed or at best a method limitation within an apparatus claim not given patentable weight. 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Anderson teaches a hexagonal cross-sectional shape of the fuel compact and Venneri further teaches wherein each fuel pin (10) and the fuel compact cladding tube (35) of each fuel compact (30) are cylindrical (Fig. 4: 10, 35 are cylindrical). The skilled artisan understands, as taught by Venneri, fuel elements may have a variety of shapes depending on the type and/or operational characteristics of the nuclear reactor in which the fuel element is intended to be used ([0051]). Moreover, a skilled artisan would recognize that swaging is a common process in the art to prevent movement of the fuel elements. Therefore, through routine skill in the art, one of ordinary skill in the art would have found it obvious to perform a swaging process on the fuel compacts that results in the horizontal cross-sectional shape and such a modification provides the predictable advantage of a fuel compact with a specific shape and size to prevent movement of the fuel pins.
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein the at least one fuel cartridge comprises a plurality of fuel cartridges (Fig. 2: plurality of fuel elements 11), and each fuel cartridge further comprises a top wall (15) and a bottom wall (17) disposed on opposite ends of the lattice structure (Col 2 ln 2-26: “top and bottom end faces 15 and 17”) so that each lattice site defines a sealed volume (Col 3 ln 59-61: “Each of the fuel chambers 21 is closed at its upper end with a suitable plug 27 which fits generally flush with the top end surface 15 of the block 13” and as shown in Fig. 4, the bottom of each fuel site is closed off).
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses, wherein the top wall and bottom wall of each fuel cartridge defines a plurality of apertures (15 and 17 contain a plurality of holes 23), each aperture (23) corresponding to a location of a corresponding flow channel of the fuel cartridge (Fig. 4: holes 23 define a cylindrical channel for coolant to flow).
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. In this combination, Anderson teaches wherein the outer wall of each lattice structure has a hexagonal cross-section take horizontally to the longitudinal center axis of the lattice structure (See Fig. 2, 4: the outer wall of the lattice structure 1 has a hexagonal cross-section).  
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein the nuclear fuel assembly includes a plurality of fuel cartridges that are disposed end to end and secured to each other (Col 2 ln 4-6 “fuel elements of this shape can be stacked side-by-side and one above another in vertical columns” and Col 4 ln 37-40 “fuel elements 11 are stacked one atop another, the three upstanding pins 31 at the top of each fuel element serve to precisely locate, and provide some lateral support”).
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein the fuel cartridges of the fuel assembly are secured to each other by one of diffusion bonding, resistance welding and mechanical fastening (Col 4 ln 28-32 “To facilitate alignment of the individual fuel elements 11 in a stacked column, the blocks 13 are provided with inter engaging means at the top and bottom end faces thereof…. Inter engaging pins 31 and cavities 33 are employed”).
Regarding claim 13, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein a material gradient of a first fuel cartridge is different than a material gradient of a second fuel cartridge (Col 4 ln 21-26: “Such variations in fuel chamber diameter may be employed to accommodate greater loadings of nuclear fuel material in certain fuel elements 11. In various nuclear reactors, it may be desirable to employ different nuclear fuel loadings at different locations axially in the reactor core”). Here, a material gradient is being interpreted to mean a different amount nuclear fuel material is loaded into each cartridge.
Regarding claim 15, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein the first fuel cartridge includes a greater amount of fissionable fuel than does the second fuel cartridge (Col 4 ln 21-26: “Such variations in fuel chamber diameter may be employed to accommodate greater loadings of nuclear fuel material in certain fuel elements 11. In various nuclear reactors, it may be desirable to employ different nuclear fuel loadings at different locations axially in the reactor core”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Anderson US 2780596, in view of Venneri US Pub 20170040069 and further view of Amano et al US 4654193.
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Fortescue, Anderson, Venneri, explicitly teach the first and second fuel pin have different diameters. 
Amano, however, does and teaches (Fig. 7, 8) wherein an outer diameter of a first fuel pin (10) is greater than the outer diameter of a second fuel pin (11), the first and second fuel pins being (10, 11) disposed in a cladding tube (1). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Fortescue-Anderson-Venneri system with the different diameters of the fuel pins of Amano for the predictable advantage of a larger volume of expansion to prevent the fuel pins from receiving a large amount of stress (Col 2 ln 45-50). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Anderson US 2780596, in view of Venneri US Pub 20170040069 and further view of Korton et al. US 6212250.
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. Fortescue discloses flow channels (23) of each lattice structure (15) but does not explicitly mention the flow channels are defined by an elongated tube. 
Korton, however, does and teaches flow channels (Fig. 1: 2) defined by elongated tubes (3). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Fortescue-Anderson-Venneri system with the tubes of Korton for the predictable advantage of metal coolant tubes that penetrate the matrix so as to provide positive fuel retention and containment of fission products (Col 1 ln 17-19). It was known in the art that the tantalum material, as used by Korton, provides excellent corrosion resistance for nuclear fuel coolant. 
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses each lattice structure further comprising a plurality of inner walls (Fig. 4: block structure between coolant flow channels 23), wherein each inner wall extends between either of a pair of adjacent elongated channels (Fig 3: block structure extends between adjacent elongated channels 23) or an elongated channel and the outer wall of the lattice structure (Fig. 3: block structure extends between channel 23 and outer wall 19), and in this combination, Korton teaches metal coolant tubes. A skilled artisan would have been motivated to modify the Fortescue-Anderson-Venneri system with the coolant tubes of Korton for the same predictable advantage as in the above claim 8 rejection. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Anderson US 2780596, in view of Venneri US Pub 20170040069, in further view of Specker et al. US 4285769.
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Fortescue, Anderson, Venneri, nor the combination explicitly teach fuel cartridges with different fuel enrichment. 
Specker, however, does and teaches: wherein fuel enrichment of a first fuel cartridge is different than a fuel enrichment of a second fuel cartridge (Col 9 ln 44-49 “the peripheral fuel assemblies P are advantageously fueled with low reactivity fuel, for example equivalent to the fresh fuel enrichment of natural uranium (0.711 w/o), while the adjacent intermediate fuel assemblies I are fueled with high reactivity fuel, for example, equivalent to a fresh fuel enrichment of about 3 w/o”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify Fortescue-Anderson-Venneri fuel assemblies with the different enrichments of Specker for the predictable advantage of flattening the core radial power distribution and improving thermal performance limit margins (Col 9 ln 50-55). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Anderson US 2780596 and further in view of Bairiot BE 740674. 
Regarding claim 23, Fortescue discloses all the elements of the parent claim. Fortescue discloses the cross-sectional shape of the at least one fuel compact and the lattice site is the same (Fig. 4) but is silent with respect to the cross-sectional shape being a trefoil. 
Bairiot, however, does teach this and teaches a fuel cartridge (Fig. 1) wherein the cross-sectional shape of both the at least one fuel compact (5) and the at least one lattice site (Fig. 1: 3 and [122] “jackets 3 capable of containing the fuel”) is a trefoil ([122] “clover-shaped jackets 3” and see Fig. 2: 5 has a clover shape). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the compacts and lattice structure of Fortescue with the trefoil configuration of Bairiot for the predictable advantage of an arrangement which makes it possible to incorporate more fuel and to have a larger fuel/coolant heat exchange surface without reducing the rigidity of the graphitic structure ([71]). As Bairiot further teaches, “this arrangement makes it possible to considerably increase the heat exchange surface and, consequently, the power for a given volume of the core. Moreover, since the refrigeration is more efficient, this system makes it possible to avoid an excessively high temperature of the fuel inside the bars and, consequently, to reduce the release of fission gases” ([178]). 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Venneri US Pub 20170040069 and further view of Amano et al US 4654193.
Regarding claim 24, Fortescue discloses a nuclear fuel assembly for a nuclear reactor core (Col 1 ln 10-11 “fuel elements for nuclear reactors” and Fig. 1-3), comprising:
at least one fuel cartridge (Fig. 3: 11) comprising:  
a lattice structure (13, 15, 17, 19) including an outer wall (19) defining an interior volume (as shown in Fig. 1, vertical side faces 19 define an internal volume);
at least one flow channel (23) extending through the interior volume of the lattice structure (claim 1 “plurality of coolant holes which are arranged in a triangular array and which extend axially completely therethrough from end face to end face”); 
at least one lattice site (Col 2 ln 62-63 “ fuel chambers 21 are formed by drilling holes from the top end face 15”)  disposed in the interior (holes 21 are in the interior of 15) of the lattice structure (15).
Fortescue discloses at least one fuel compacts including a longitudinal center axis (Fig. 4: plurality of fuel material 25), but is silent with respect to the structural details of the fuel compact.
Venneri discloses a fuel compact comprising: a fuel compact cladding tube (35) defining an interior volume ([0076] “fuel elements 10 may be enclosed in metallic cladding tube 35”) and a plurality of fuel pins (10), each fuel pin (10) including a pin cladding tube (as best shown in Fig. 1, fuel 20 and matrix 15 are enveloped in an unlabeled cladding tube and [0047]) defining an interior volume ([0052]), and fissionable fuel (Fig. 1: 25 and [0053] “fuel kernel 25 may comprise fissile and/or fertile materials”) disposed within the interior volume of the pin cladding tube ([0052] “a fuel kernel and one or more layers of isotropic materials surrounding the fuel kernel”) and the plurality of fuel pins is disposed within the interior volume of the fuel compact cladding tube ([0007] “The sealed tubes containing the fuel pellets are called fuel rods”).One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to utilize the fuel pin structure of Venneri within the apparatus of Fortescue for the predictable advantage of enhanced thermal conductivity and irradiation stability, as well as added barrier to fission product transport ([0076] and [0042]). This is further motivated by Fortescue which disclose any suitable type of nuclear fuel material may be employed (Col 3 ln 1-2) and the nuclear fuel material employed should have good retention of fission products (Col 2 ln 70-71). 
Fortescue, Venneri, Nor the combination explicitly teach the first and second fuel pin have different diameters.
Amano, however, does and teaches (Fig. 7, 8) wherein an outer diameter of a first fuel pin (10) is greater than the outer diameter of a second fuel pin (11), the first and second fuel pins being (10, 11) disposed in a cladding tube (1). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Fortescue-Anderson-Venneri system with the different diameters of the fuel pins of Amano for the predictable advantage of a larger volume of expansion to prevent the fuel pins from receiving a large amount of stress (Col 2 ln 45-50). 
Regarding claim 25, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses the at least one flow channel of the lattice structure comprises a plurality of flow channels (Col 2 ln 61 “a plurality of coolant holes 23”), the at least one lattice site of the lattice structure comprises a plurality of lattice sites (Col 2 ln 61 “plurality of fuel chambers 21”), and the at least one fuel compact comprises a plurality of fuel compacts (Fig. 4: plurality of fuel material 25). 
Claim 26 is further rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Venneri US Pub 20170040069, in view of Amano et al US 4654193 and further in view of Anderson US 2780596. 
Regarding claim 26, the above-described combination teaches all the elements of the parent claim.  Fortescue discloses wherein a cross-sectional shape of the at least one fuel compact is the same as a cross-sectional shape of the corresponding one of the at least one lattice site (it appears, as shown in figure 4, that the cross-section shape of 25 is the same as the cross-sectional shape of 21). Fortescue does not disclose a non-circular horizontal cross-sectional shape of the at least one fuel compact.
Anderson teaches a nuclear fuel assembly for a nuclear reactor (Fig. 2) comprising a fuel compact (Fig. 4: 7) and a lattice structure (1; col 3 ln 13-16 “The basic structural elements or prisms 6 are stacked side against side, and end against end, to form the permanent skeleton structure of the active portion”), wherein a horizontal cross-sectional shape of the at least one fuel compact is non-circular and is the same as a horizontal cross-sectional shape of the corresponding one of the at least one lattice site (see Fig. 2, 4; col 4 ln 3-6 “The fuel elements 7 each comprise an outer hollow open-ended frame 11 having the same cross-sectional shape as the prism 6, that is, hexagonal in the example illustrated”). It would have been obvious to modify Fortescue with the hexagonal cross-sectional shape of Anderson as it produces no unexpected results. Such a modification would have involved a mere change in shape of a component which is generally recognized as being within the level of ordinary skill in the art.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Venneri US Pub 20170040069, in view of Amano et al US 4654193, in view of Anderson US 2780596 and further in view of Bairiot BE 740674. 
Regarding claim 27, the above-described combination teaches all the elements of the parent claim.  Fortescue discloses the cross-sectional shape of the at least one fuel compact and the lattice site is the same (Fig. 4) but is silent with respect to the cross-sectional shape being a trefoil. 
Bairiot, however, does teach this and teaches a fuel cartridge (Fig. 1) wherein the cross-sectional shape of both the at least one fuel compact (5) and the at least one lattice site (Fig. 1: 3 and [122] “jackets 3 capable of containing the fuel”) is a trefoil ([122] “clover-shaped jackets 3” and see Fig. 2: 5 has a clover shape). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the compacts and lattice structure of Fortescue with the trefoil configuration of Bairiot for the predictable advantage of an arrangement which makes it possible to incorporate more fuel and to have a larger fuel/coolant heat exchange surface without reducing the rigidity of the graphitic structure ([71]). As Bairiot further teaches, “this arrangement makes it possible to considerably increase the heat exchange surface and, consequently, the power for a given volume of the core. Moreover, since the refrigeration is more efficient, this system makes it possible to avoid an excessively high temperature of the fuel inside the bars and, consequently, to reduce the release of fission gases” ([178]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646